In an action to recover damages for personal injuries resulting from a fall from the platform to the tracks in a subway station, the trial court set aside a verdict in favor of plaintiff Rose Buccanon and directed a verdict in favor of defendant. The appeal is from the judgment entered thereon. Judgment affirmed, without costs. No opinion. Beldoek, Murphy and Hallman, JJ., concur; Nolan, P. J., and Kleinfeld, J., dissent and vote to reverse the judgment and to grant a new trial on the ground that the evidence was sufficient to create an issue of fact for determination by the jury.